Citation Nr: 1813020	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2006 to July 2010, during which he served in Iraq from December 2007 to February 2009.  The Veteran also had 6 years, 9 months and 11 days of inactive service and 6 months, 4 days of active service (presumably his initial period of active duty for training) with the Army Reserve prior to his entering into active duty and he was released back to a Reserve unit after discharge from active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Board previously remanded this matter in November 2015.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's left knee disorder is not etiologically related to service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his left knee disorder is due to active service.  In a written statement dated in January 2011 he reported that "At this time, running itself does not bother the knees too much, but too much stair climbing, biking, or exercises and activities that involve bending the knee to or beyond 90 degrees (i.e., lunges, hiking up long hills) can lead to significant, temporarily disabling knee pain. Exacerbations are about once per month, and last for several days before subsiding."

The Veteran's service records include a report of medical history given by the Veteran in December 2005 that reflects that he reported having had knee pain which was usually brought on by extended running.  The report of an examination conducted in December 2005 reflects that lower extremities were normal.  On a medical history given by the Veteran in August 2006, he reported having a history of knee pain on extended running which began during officer basic school in 2000.  He said that he had no pain at rest.  Service treatment records also show the Veteran experienced pain in his left knee in May 2007, during physical training.  On examination, his gait was within normal limits.  There was no gross deformity noted, no edema and no erythema or effusion.  There was light tenderness on range of motion.  The assessment was patellar femoral tendon strain.  However, the report of medical history given by the Veteran in September 2007 reflects that he denied having difficulty bending at the knees, difficulty squatting to the ground, or difficulty climbing a flight of stairs.   

In a March 2011 joints VA examination, the Veteran described how he developed a gradual onset of bilateral knee pain secondary to training exercises in 2000.  He said that since then, he developed recurrent monthly pain associated with running or strenuous exercises including climbing.  He reported that he was currently asymptomatic.  Gait was normal, and flexion of the knee was normal.  No objective evidence of pain was noted.  There was no crepitation, grinding or instability.  Knee x-rays were normal.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome and noted that they were in quiescent at that time.

In a March 2012 statement, the Veteran reiterated that his first episodes of knee problems occurred in 2000.  He further stated that in 2007, he had an episode of disabling exacerbation of left knee pain, and bilateral knee issues.

In a July 2012 VA addendum opinion, the examiner stated that there was "no current bilateral knee disability found on the March 2011 VA examination", and that the Veteran had a "history of patellofemoral syndrome that has resolved without residuals."

In a June 2013 MRI of the left knee, a history of knee arthralgia was noted.  The report showed small knee effusion without evidence for Baker's cyst, no ligamentous or meniscal injury, and no bone marrow edema or osteochondral defect.

In the March 2015 Board hearing, the Veteran testified that he has had ongoing symptoms of left knee pain since service.  

In a January 2016 knee and lower leg VA examination, the examiner opined that a left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran's patellofemoral pain syndrome was not associated with any chronic pathologic diagnosis during his military time nor at discharge was a pathologic diagnosis found.  The examiner noted that an MRI in 2013 noted small joint effusion in the left knee without evidence of Baker's cyst.  He stated that the Veteran retired from service in 2010 and has continued in a profession in the last three to five years as well as his family life and activities.  Three years post-discharge a small effusion was noted by MRI without associated pathologic diagnosis or interventional treatment necessary.  His intermittent patellofemoral pain syndrome did not constitute a chronic pathologic diagnosis to associate disability.  The examiner stated that his previous examination and present examination had no noted abnormalities.

In addition, the examiner stated that patellofemoral pain syndrome was a frequently encountered overuse disorder that involved the patellofemoral region and often presented as anterior knee pain.  Patellofemoral pain syndrome was the most common cause of knee pain seen by primary care physicians, orthopedic surgeons, and sports medicine specialists.  Patellofemoral pain syndrome could be difficult to diagnose.  Specifically, the examiner stated that not only did the etiology, diagnosis, and treatment remain challenging, but the terminology used to describe patellofemoral pain syndrome was used inconsistently and could be confusing.  Patellofemoral pain syndrome described a symptom complex and was a diagnosis of exclusion.  While frequently confused with patellofemoral pain syndrome, chondromalacia patella was a pathologic diagnosis and constituted a distinct cause of knee pain.

The examiner said that the Veteran was diagnosed with patellofemoral pain syndrome in March 2011.  This diagnosis was characterized by a group of symptoms that were easily diagnosed and often responded to symptom management.  Excessive use of the joint either in frequency of loading or excessive loading contributed to the symptoms.  

Overall, the Board finds that the evidence of record does not show that the Veteran has a current left knee disorder that is related to service.  Post-service treatment notes show that the Veteran varied from complaints of problems with either knee to no complaints at all.  The VA opinions which have been obtained weighed against the claim.  Although the Veteran, who is a physician, has expressed his own opinion that his current complaints are due to injury or overuse in service, as an interested person his opinion has less probative value.  

In summary, the most probative evidence is against a finding that the Veteran's current left knee disorder is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a left knee disorder is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a left knee disorder is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


